               Case 2:17-cv-00822-DLR Document 175 Filed 07/11/19 Page 1 of 2



                                  DISTRICT JUDGE'S CIVIL MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Douglas L. Rayes                           Date: July 11, 2019
 Case Number: CV-17-00822-PHX-DLR
 Adams v. Arizona Senate

 APPEARANCES: Plaintiff(s) Counsel                              Defendant(s) Counsel
              Talonya Adams – pro se                            Michael D. Moberly


 JURY TRIAL (Day 3):

8:58 a.m. Reconvene. Counsel for defendant present with client representative Wendy Baldo. Plaintiff
present. Jury not present. Discussion regarding testimony of witness Catherine Miranda. Discussion
regarding witness Peter Silverman. 9:10 a.m. Jury enters. Jury is instructed regarding the testimony of
Catherine Miranda. Plaintiff’s case (cont): Examination of Talonya Adams, previously sworn,
continues. Exhibit 269 marked for identification. Exhibits 212, 228, 227, 226, 234, 235, and 237
admitted. 10:16 a.m. Jury excused for break. 10:17 a.m. Recess.

10:47 a.m. Reconvene. Parties present. Jury not present. Further discussion regarding witness Peter
Silverman. 10:53 a.m. Jury enters. Examination of Talonya Adams continues. Exhibits 269, 239, 241,
243, 244, and 245 admitted. Witness excused. Plaintiff rests. Defendant’s case: Peter Silverman sworn
and examined. 11:57 a.m. Jury excused for break. Court remains in session. Discussion regarding
plaintiff’s objection to testimony of Mr. Silverman. Defendant’s makes oral motion pursuant to Rule 50
for judgment as a matter of law. Argument is heard. The matter is taken under advisement. 12:15 p.m.
Recess.

1:07 p.m. Reconvene. Parties present. Jury not present. The Court hears further argument on defendant’s
Rule 50 motion. The matter is taken under advisement. 1:19 p.m. Jury enters. Examination of Peter
Silverman continues. Witness excused. Jeff Winkler sworn and examined. 2:38 p.m. Jury excused for
break. Court remains in session. For reasons stated on the record, the Court denies defendant’s Rule 50
motion. Discussion regarding jury instructions and verdict form. 2:40 p.m. Recess.

2:57 p.m. Reconvene. Parties present. Jury not present. Discussion regarding trial schedule. 2:58 p.m.
Jury enters. Examination of Jeff Winkler continues. Exhibit 242 admitted. Witness excused. Katie Hobbs
sworn and examined. 4:21 p.m. Jury excused for break. Discussion regarding remaining trial schedule.
4:24 p.m. Recess.

4:41 p.m. Reconvene. Parties present. 4:42 p.m. Jury enters. Examination of Katie Hobbs continues.
Witness excused. Defense rests. 5:01 p.m. Jury excused until July 12, 2019, at 9:30 a.m. The Court and
Counsel remain to discuss jury instructions (off the record).
               Case 2:17-cv-00822-DLR Document 175 Filed 07/11/19 Page 2 of 2

 CV-17-00822-PHX-DLR                                                            July 11, 2019
 Adams v. Arizona Senate                                                          Page 2 of 2

5:01 p.m. Court is in recess until 8:30 a.m. on July 12, 2019.

 Deputy Clerk: Michele Morgan                                          JT: 6 hrs, 7 min
 Court Reporter: Jennifer Pancratz
                                                                       Start: 8:58 AM
                                                                       Stop: 5:01 PM
